Citation Nr: 0915809	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  05-17 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an eye disorder 
manifested by blurred vision with watering eyes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Slomich, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to 
September 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefit sought on 
appeal.  

A review of the record on appeal shows that the Veteran, in 
his May 2005 VA Form 9, requested a hearing before a 
traveling Veterans' Law Judge at the RO.  The record 
indicates that the Veteran failed to appear for his scheduled 
hearing in April 2007.  Accordingly, VA adjudication of the 
current appeal may go forward without scheduling another 
hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for remand:  To obtain additional VA treatment 
records; to obtain service clinical and/or private hospital 
records; to obtain a VA examination and to permit the 
Veteran's representative to furnish a more substantive Form 
646 as requested.

Following the denial of his claim by the RO in July 2003, the 
Veteran for the first time identified the location of 
additional in-service records that may be relevant to his 
claim.  Specifically, in the May 2005 Form 9, the Veteran 
stated that his eyes were injured by lasers during an 
exercise while stationed in Germany.  The Veteran stated that 
he was attached to the 364th Armor Division when he was taken 
to a hospital in Swinefurt, Germany.  It is unclear from the 
record if the Veteran is indicating that he was taken to an 
on-base Army facility or a private off-base hospital in 
Germany.  The Veteran further states that as a result of his 
injury he had to wear patches on his eyes and for two weeks 
would go to sick call every morning.  While a review of the 
record shows that the Veteran was stationed in Germany from 
January 1976 through January 1979 and his June 1979 
separation exam documents a complaint of eye trouble, no 
service treatment records (STRs) from Germany are found in 
the record.  Therefore, a remand is required to request these 
records.  See 38 U.S.C.A. § 5103A(b) (West 2002); Ivey v. 
Derwinski, 2 Vet. App. 320, 323 (1992) (when reference is 
made to pertinent medical records, VA is on notice of 
their existence and has a duty to assist the Veteran to 
attempt to obtain them).   

Since the Veteran notified VA in his May 2003 claim that he 
has received ongoing treatment for his eye disability at the 
Tampa Veterans Administration Medical Center (VAMC), on 
remand VA should also request his contemporaneous treatment 
records from this facility.  Id.

Additionally, a remand is required because the record does 
not show that the Veteran was afforded a VA examination in 
connection with his claim.  Specifically, the Board finds 
that a remand to obtain a medical opinion as to the origins 
of the Veteran's eye disability is required given the fact 
that the record documents the appellant's complaints of eye 
problems while in-service, a July 2002 VA treatment record 
diagnoses the claimant with probable accommodation weakness 
with allergy/dry eyes, and the Veteran is competent to notify 
VA that he has had a problem with blurred vision and watery 
eyes since service.  See 38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006) (lay evidence 
presented by the Veteran concerning his continuity of 
symptoms after service may be credible and ultimately 
competent regardless of the lack of contemporaneous medical 
evidence if the symptoms are capable of lay observation). 

Further, in June 2005, the Veteran's representative submitted 
a Form 646, indicating that because the Veteran had requested 
a hearing before a member of the Board, he was withholding 
further argument.  The representative specifically requested 
that if the Veteran failed to appear before the Board, he 
would like the claims file to be returned so a more 
substantive argument could be made.  Following, the Veteran's 
failure to appear for his hearing in April 2007, it does not 
appear that the claims file was returned to the Veteran's 
representative.  Therefore, a remand is also requested to 
provide the Veteran's representative an opportunity to submit 
further argument in support of his claim.


Accordingly, the appeal is REMANDED to the RO/AMC for the 
following actions:

1.  After obtaining from the Veteran 
information about whether his in-service 
treatment for his eye injury was from a 
military or private facility, the RO/AMC 
should attempt to obtain these records.  
If necessary, the Veteran should be 
furnished with a VA Form 4142 for the 
authorization to obtain private treatment 
records.

2.  The RO/AMC should attempt to obtain 
all treatment records pertaining to the 
eye disorder from the Tampa VAMC from July 
2002 to the present.  The RO/AMC should 
particularly ask that a search be made for 
an eye clinic appointment sometime after 
July 29, 2002, as a VA treatment note 
shows that the examiner planned to 
schedule the Veteran for an appointment 
with the eye clinic.

3.  Thereafter, the claims file should be 
reviewed by an examiner who the RO/AMC 
deems appropriate to render an opinion 
regarding the etiology of the Veteran's eye 
disorder.   The examiner is requested to 
review all pertinent records associated 
with the claims file and address the 
following in the examination report:

Please render an opinion as to the 
likelihood (likely, unlikely, at 
least as likely as not) that the 
Veteran's claim for an eye disorder 
manifested by blurring and watering 
eyes is a result of an eye injury 
while in service as opposed to its 
being more likely the result of some 
other cause or factor.  In rendering 
this opinion, the examiner should, 
to the best of his/her ability, list 
all potential causes or factors for 
the Veteran's eye disorder in this 
case and state whether an eye injury 
in service is "at least as likely" 
a factor which caused the Veteran's 
eye disorder as opposed to whether 
some other factor or factors are 
more likely to have caused it.
  
The term "at least as likely as 
not" does not mean within the realm 
of medical possibility, but rather 
that the medical evidence both for 
and against a conclusion is so 
evenly divided that it is as 
medically sound to find in favor of 
the conclusion as it is to find 
against it.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.   
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review. 

4.  When the development requested has 
been completed, the case should be 
reviewed by the RO/AMC on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


